Citation Nr: 1414322	
Decision Date: 04/02/14    Archive Date: 04/11/14

DOCKET NO.  08-25 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to the Veteran's service-connected posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Patricia Veresink


INTRODUCTION

The Veteran served on active duty from July 1964 to October 1966. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Board remanded the issue for further development in September 2010.  

The Veteran testified at a hearing before Board in March 2010.  A transcript of that hearing has been associated with the record.  

The issues of entitlement to a disability rating in excess of 70 percent for PTSD and entitlement to a total disability rating due to individual unemployability have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the September 2010 remand, the Board requested that the Veteran be afforded a VA examination and that the examiner provide an opinion regarding whether the Veteran's PTSD symptomatology or treatment aggravated the Veteran' sleep apnea.  The examiner provided an opinion in February 2011.  The opinion noted that review of medical literature had no information to indicate that PTSD or medication for PTSD causes or aggravates obstructive sleep apnea.  The Examiner then went on to discuss the causes and risk factors for sleep apnea.  Although the examiner found no medical literature to support the Veteran's claim, the record contains a pamphlet from the American Academy of Sleep Medicine that clearly states that alcohol and sedative medications such as antianxiety drugs can cause the muscles in your throat to relax more than usual and cause an airway obstruction.  Therefore, the examiner did not appropriately review the claims file or medical literature.  Thus, the Board finds that this opinion is not adequate.  See Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007) (stating that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions"); see also Hicks v. Brown, 8 Vet.App. 417, 422 (1995) (concluding that inadequate medical evaluation frustrates judicial review).  Therefore, the claim must be remanded to obtain a new opinion.

Additionally, the Veteran's representative has asserted that his sleep apnea is aggravated by his smoking and drinking, which he claims are a manifestation of his PTSD.  The examiner should address this issue in his amended opinion.

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.  

2.  Then, provide the claims files and any pertinent evidence in Virtual VA that is not contained in the claims files to the February 2011 VA examiner.  The examiner should review the Veteran's pertinent history and state an opinion as to whether there is a 50 percent or better probability that the Veteran's alcohol or smoking was caused or aggravated by his PTSD.  

The examiner should then state an opinion as to whether the Veteran's PTSD symptoms or medication is causally or etiologically related to the Veteran's sleep apnea, or has permanently aggravated the Veteran's sleep apnea.  In providing this opinion, the examiner should address the information from the American Academy of Sleep Medicine regarding antianxiety drugs and alcohol.  The examiner should also address the statements noting that the Veteran cannot use a CPAP machine due to his panic attacks.  

If aggravation is found, to the extent that is possible, the examiner should provide an opinion as to the approximate baseline level of severity of the obstructive sleep apnea before the onset of aggravation.  

The rationale for the opinion must also be provided.  

If the February 2011 examiner is unavailable, the claims files and any pertinent evidence in Virtual VA that is not contained in the claims files should be provided to another examiner who should be requested to review the Veteran's pertinent history and provide the required opinion with supporting rationale.  

Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinion.

4.  Undertake any other indicated development.

5.  Then, readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, issue a supplemental statement of the case to the Veteran and his representative and afford them the requisite opportunity to respond before returning the case to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



